From: Matthew J Pittard @
To: Jumana Yunis Hide
Cc: m.pittard@gsds.com.qa » Aman Shahani

byatesfoursome@msn.com

Re: Warning Letter
Today at 4:04 PM

Revd and to the point that you insisted in
pointing out, no policies or procedures or SOP
has ever been distributed to me during my time
in Doha. This is to include from either company
KH Holdings or GSDS which does not have
anything of this nature in place. Sheikh Khalid
was informed of my departure during our
discussions for the SA Trip and again the night
of his departure to SA.

Sent from my iPhone

On Jun 18, 2018, at 2:41 PM, Jumana Yunis
<j.yunis@khholding.com.ga> wrote:
